Citation Nr: 1429313	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-18 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the January 1972 rating decision denying a claim for service connection for a psychiatric disability became final, and if not whether the claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971, with confirmed service within the Republic of Vietnam.  This appeal comes before the Board of Veterans' Appeals (Board) from January 1972 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and St. Petersburg, Florida, respectively.

The Veteran was denied entitlement to service connection for a nervous condition in a rating decision issued in January 1972.  In April 2005, the Veteran filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The record indicates that several psychiatric diagnoses have been rendered for the Veteran over the years, to include paranoid schizophrenia, depression and anxiety.  The Board concludes that any and all psychiatric diagnoses reasonably raised by the record are encompassed by the Veteran's appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, while the RO has developed this as a claim for service connection for PTSD arising in April 2005, as is discussed in more detail below, new and material evidence pertinent to the 1971 claim for service connection for a nervous disorder was received within one year of the January 1972 rating decision.  Accordingly, the issue has been rephrased above.

When the case was most recently before the Board in July 2013, it was remanded in order to afford the Veteran his requested hearing.  The Veteran provided hearing testimony before the undersigned at the RO in April 2014.  A transcript of this proceeding is of record.  The case has now been returned to the Board for further appellate action. 

The record before the Board consists entirely of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A January 1972 rating decision denied the claim of entitlement to service connection for a psychiatric disability on the basis that no current psychiatric disability existed. 

2.  The Veteran received psychiatric treatment for paranoid schizophrenia at a VA healthcare facility in November 1972 and January 1973, within one year of the January 1972 rating decision. 


CONCLUSION OF LAW

The January 1972 rating decision denying service connection for a psychiatric disability is not final because new and material evidence was received within one year of the decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied service connection for a psychiatric disorder in January 1972.  The Veteran claimed that he had a current nervous disorder due to an incident during which he fell off of a truck in Vietnam.  The RO denied the claim on the basis that no current disability existed.  

The evidence of record in January 1972 consisted of the Veteran's statements and his service treatment records (STRs).  The RO acknowledged that the Veteran was treated for a moderate concussion on January 4, 1971, after falling off a truck and being knocked unconscious.  The RO also noted that the September 1971 separation examination disclosed no abnormalities.  The RO found that there was no evidence of a nervous condition in service and denied the claim.

Treatment records from the VA Medical Center in Nashville, Tennessee show that in November 1972, the Veteran was assessed as schizophrenic, paranoid type, with auditory and visual hallucinations.  He was referred to the psychiatric clinic for care.  The record shows that he initially sought treatment in the VA mental health clinic in December 1972.  At that time, the Veteran's mother was interviewed by a VA social services worker.  She reported that the Veteran was a "normal, good boy until after his return from Vietnam."  She further stated that she felt, "his behavior since then has been very strange."  In January 1973, the Veteran underwent an EEG, a skull X-ray study, and a brain scan, all of which were noted as normal.  Psychiatric testing noted the existence of a "major emotional disorder" and a VA clinical psychologist assessed the Veteran as having paranoid schizophrenia.  

While the Board recognizes that these records were not, in fact, before the RO within one year of the January 1972 rating decision, these are VA treatment records.   VA records such as these are in constructive possession of the RO and, therefore, are considered to have been received within one year of the January 1972 rating decision.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board also finds that the treatment records dating from November 1972 to January 1973, along with the 1972 interview notes with the Veteran's mother, are new and material, as these records relate to a previously unestablished element of entitlement to service connection for a psychiatric disability - namely the records support the contention that the Veteran's indeed had a current psychiatric disability and that it potentially initially manifested following his in-service tour in Vietnam.  

Accordingly, new and material evidence pertinent to the claim for service connection for a psychiatric disability was received within one year of the January 1972 rating decision.  As such, the January 1972 rating decision did not become final with respect to this claim.  38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  


ORDER

The Board having determined that the January 1972 rating decision is not final, to this extent only, the Veteran's appeal is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's underlying claim of entitlement to service connection for a psychiatric disability is decided on the merits.  

As noted in the decision above, records dating since 1972, shortly following the Veteran's separation from service, show evidence of a psychiatric disability, as well as evidence that this disability may not have been present prior to the Veteran's tour in Vietnam, but was observed upon his return.  See November 1972 and December 1972 VA outpatient treatment records and social services interview with the Veteran's mother.  By January 1973, the VA clinical notes show a diagnosis of schizophrenia, paranoid type.  The Veteran was then hospitalized for three weeks in January 1982 at the VA Medical Center in Nashville, Tennessee.  Psychological testing at that time revealed "moderate depression of several years standing."  He was assessed as having dysthymic disorder at that time.  In August 1987, the Veteran's private physician submitted notes showing treatment for PTSD, anxiety and depression, as well as March 1990 treatment for anxiety.  By January 1994, the Veteran again sought treatment at a VA healthcare facility for increased anxiety and the past diagnosis of paranoid schizophrenia was noted.  VA clinical notes dated from 2007 to 2009 also show that the Veteran was receiving medication for a psychiatric disorder.  In November 2009, he was noted to be starting a trial of Prozac.  At his April 2014 hearing, the Veteran reported that he opted out of medication, but that he continued under the care of a psychologist without medication, with treatment as recent as March 2014.

In July 2007, the Veteran underwent a VA examination, at which time he reported treatment at the James A. Haley VA Medical Center in 2006.  According to the VA examination report, on the day of examination, the Veteran reported essentially no psychiatric symptoms, but was noted to be sad and down and unable to successfully maintain a job.  The examiner concluded that the only diagnoses warranted were alcohol dependence and nicotine dependence.  There was no discussion whatsoever of the Veteran's extensive psychiatric history.  There was also no attempt to reconcile the varying diagnoses present in the record.  Moreover, the VA examiner erroneously reported that the Veteran had not received prior psychiatric care.  As noted above, the Veteran indeed had psychiatric care within one year of separating from active service and many times since.  Thus, the VA examiner's opinion, which relied upon the notion that the Veteran did not have current psychiatric complaints and suggested an absence of prior psychiatric care was not based upon a complete review of the relevant evidence of record, thereby rendering the report inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  For these reasons, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to determine the nature and etiology of his current psychiatric disability.

Finally, as the record presently includes very few VA clinical records, the originating agency should undertake appropriate development to obtain any outstanding treatment records related to the Veteran's psychiatric disability.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records dating since the Veteran's separation from active service pertaining treatment of the Veteran's psychiatric disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim (September 1971 to the present).  All pertinent evidence in the electronic files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

The examiner should identify all acquired psychiatric disorders present during the period of the claim, to include confirming or ruling out a diagnosis of PTSD.  If PTSD is diagnosed, the examiner must identify the elements supporting the diagnosis, to include the stressor(s) resulting in the disorder.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.  Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated in service or is otherwise etiologically related to service.  In addition, the examiner should state an opinion as to whether the diagnosis of schizophrenia shortly after the Veteran's discharge from service was correct.  If the examiner believes that the diagnosis was not correct, the examiner should explain why a diagnosis of schizophrenia was not warranted and indicate whether another diagnosis should have been rendered at that time.  The examiner must consider all relevant evidence of record, to include the various reports of care in 1972 and 1973 and since summarized in the body of this Remand above.  The examiner must also consider the December 1972 statements by the Veteran's mother suggesting that his behavior had become different and "strange" following his return from Vietnam the prior year.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the claim of entitlement to service connection for a psychiatric disability on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


